              Case 5:18-cr-00545-EGS Document 80 Filed 10/25/19 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                   v                                            CRIMINAL NO. 18-545

JOHN JOSEPH KRASLEY


                        STIPULATION CONCERNING INTERNET ACCESS


            The defendant, John Joseph Krasley, and the United States by its attorneys, agree and

stipulate that there is no dispute as to the accuracy ofthe following facts and they may be entered

into the trial record without further proofbeing offered by the govemment:

            1.     The defendant, John Joseph Krasley, did not have access to the Internet, and could

not have used the Intemet in any way, from any location, during the period ofDecember 7, 2018

through July 31 ,2019 inclusive.

            2.     This stipulation may be filed on the docket and entered into evidence as an exhibit

at trial.

                          STIPULATED AND AGREED TO:

                                                        WILLIAM M. McSWAIN
                                                        United States Attomey




                                                                       \
ARTHUR TOMAS DONATO. Jr.                                ALBERT S. GLENN
Counsel lbr Mr. Krasley                                 Assistant United States Attomey




                                                        Dated: October 25.2019
J   HN JOS             KRASLEY
